Citation Nr: 1600216	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  15-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The RO, in relevant part, denied entitlement to service connection for bladder cancer and prostate cancer, both claimed as due to exposure to contaminated water at Camp Lejeune.  

The Veteran and his wife testified at a hearing before the undersigned in November 2015.  A hearing transcript is of record.

The Veteran's hearing testimony can be construed as voicing an intent to file a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability.  This matter is referred to the AOJ for appropriate action.  38 C.F.R. §§ 3.155, 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran served at Camp Lejeune in 1977, and subsequently developed bladder cancer that extended in to his prostate.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bladder and prostate cancer have been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  

March 2014 VA treatment records reference a pathology report which revealed invasive HG urothelial carcinoma.  The tumor involved the posterior bladder wall and extended to the prostate.  He underwent cystoprostatectomy in February 2014.  

VA has adopted a regulation providing that for Camp Lejeune veterans, it will assume that listed illnesses (including bladder cancer) are attributable to active duty in the Armed Forces unless it is determined under VA clinical practice guidelines that such illnesses are not attributable to the Veteran's service.  79 Fed. Reg. 57,410, 57,415 (Sept. 24, 2014) (to be codified at 38 C.F.R. § 17.400(c), (d)(ii), (v)).

A "Camp Lejeune veteran" is one who served 30 days or more at Camp Lejeune between January 1, 1957 and December 31, 1987.  38 U.S.C.A. § 1710(f) (West 2014); 79 Fed. Reg. 57,410, 57,415 (to be codified at 38 C.F.R. § 17.400(b)).  The Veteran's DD Form 214 confirms that he completed auto mechanic training at Camp Lejeune, and he has testified that he was stationed there for approximately one year.  Accordingly, he is considered a Camp Lejeune veteran.

The evidence is overwhelming that the Veteran developed bladder cancer that extended into the prostate, resulting in removal of both organs.  Nonetheless, a VA examiner has offered an alternate etiology, i.e., the Veteran's history of smoking as a more likely cause of the development of his cancer.  In refutation to the VA examiner findings, the Veteran submitted opinions from his private treating physician in support of his claim.  The physician noted that after thoroughly reviewing the medical history and literature with respect to the water contamination at Camp Lejeune, it was his opinion, based on the Veteran's history and progression of his disease, that the Veteran's bladder cancer was more likely than not related to his ingestion and exposure to toxic chemicals in the water at Camp Lejeune.  The physician specifically noted that while tobacco can be a significant factor in causing bladder cancer, it was not the only causative factor. 

While the VA opinions might arguably constitute a clinical finding that the claimed cancers are not attributable to service, the opinions provided by the Veteran's private physician are at least as persuasive as the VA opinions.  Therefore, the Board will give the benefit of the doubt to the Veteran and concede that his bladder cancer is the result of exposure to contaminants in the water, while he was based at Camp Lejeune.

Given VA's regulatory assumptions and resolving all doubt in favor of the Veteran, the Veteran's bladder cancer is the result of a disease or injury in service; and the extension of his cancer in to the prostate is proximately due to the service-connected bladder cancer.  These claims are, therefore, granted.


ORDER

Service connection for bladder cancer is granted.

 Service connection for prostate cancer is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


